UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 18, 2013 Date of Report (Date of earliest event reported) MSB Financial Corp. (Exact name of Registrant as specified in its Charter) United States 001-33246 34-1981437 (State or other jurisdiction of incorporation) (SEC Commission File No.) (IRS Employer Identification Number) 1902 Long Hill Road, Millington, New Jersey 07946-0417 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (908) 647-4000 Not Applicable (Former name or former address, if changed since last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). MSB FINANCIAL CORP. INFORMATION TO BE INCLUDED IN THE REPORT SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.07.Submission of Matters to a Vote of Security Holders On November 18, 2013, the Company held its annual meeting of stockholders at which the following items were voted on. Election of Directors Nominee For Withheld Broker Non-Votes For a Term to Expire in 2015 Donald J. Musso For a Term to Expire in 2016 E. Haas Gallaway, Jr. W. Scott Gallaway Michael A. Shriner There were no abstentions in the election of directors. Ratification of appointment of BDO USA, LLP as the Company’s independent auditors for the fiscal year ending June 30, 2014. For Against Abstain There were no broker non-votes on the ratification of auditors. (3)Approval of a non-binding advisory vote on executive compensation. For Against Abstain Broker Non-Vote (4)Whether advisory votes on executive compensation should occur every one, two or threeyears. One Year Two Years Three Years Abstain Broker Non-Vote (d)The Registrant’s Board of Directors has determined in light of the vote on Proposal 4 above to include a shareholder advisory vote on executive compensation in its proxy materials every three years. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. MSB FINANCIAL CORP. Date: November 19, 2013 By: /s/ Michael A. Shrier Michael A. Shriner President and Chief Executive Officer (Duly Authorized Officer)
